DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 2 and 9 are objected to because of the following informalities:
Claim 2: “wherein the first electrode layer comprises … a first electrode of the photosensitive unit” should be “the first electrode of the photosensitive unit” to correct the antecedent basis issue.
Claim 9: “wherein the first electrode layer comprises … a first electrode of the photosensitive unit” should be “the first electrode of the photosensitive unit” to correct the antecedent basis issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 11-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (U.S. Pat. 5480810).
Regarding claim 1, Wei teaches a photosensitive assembly (Fig. 1f) comprising: a substrate (105), a thin-film transistor (150) and a photosensitive unit (130) on a surface of the substrate (col. 7, l. 18-21); and an insulating layer between an active layer of the thin-film transistor and the photosensitive unit (140, 152, Fig. 1f, col. 5, l. 12-20) wherein the photosensitive unit comprises a first electrode, a photosensitive layer, and a second electrode sequentially arranged on the substrate (124, 132/134/136, 138, Fig. 1b), a drain electrode of the thin film is electrically connected to the first electrode (Fig. 1f, 164); the active layer of the thin-film transistor is located on a surface of the insulating layer away from 
Regarding claim 2, Wei teaches a first electrode layer comprising a gate electrode of the thin film transistor and a first electrode of the photosensitive unit (Fig. 1a, col. 4, l. 1-9) and a second electrode layer comprising a conductive lead and a source and drain electrode of the thin film transistor, in which the conductive lead is electrically connected to the second electrode (162, 164, 166, col. 6, l. 36-45), and the insulating layer is a gate insulating layer of the thin-film transistor (col. 5, l. 39-41).
Regarding claim 4, Wei teaches wherein a pattern of the photosensitive layer is the same as that of the second electrode (col. 4, l. 47-46; the layers are formed simultaneously with the same masking pattern).
Regarding claim 5, Wei teaches wherein an orthogonal projection of at least one of the gate electrode and the active layer on the substrate does not overlap an orthogonal projection of the photosensitive unit on the substrate (Fig. 1(f)).
Regarding claim 6, Wei teaches an array substrate comprising the photosensitive assembly of claim 1 (col. 3, l. 40-60).
Regarding claim 8, Wei teaches a photosensitive assembly (Fig. 1f) comprising: a thin-film transistor, a photosensitive unit (150, 130, col. 7, l. 18-21); and an insulating layer between an active layer of the thin-film transistor and the photosensitive unit on a surface of the substrate (105, 140, 152, Fig. 1f, col. 5, l. 12-20); wherein the photosensitive unit comprises a first electrode, a photosensitive layer, and a second electrode sequentially arranged on the substrate (124, 132/134/136, 138, Fig. 1b, col. 4, l. 26-60), a drain electrode of the thin film is electrically connected to the first electrode (Fig. 1f, 164); the active layer of the thin-film transistor is located on a surface of the insulating layer away from the substrate and the photosensitive unit is located on a surface of the insulating layer proximate to the substrate (Fig. 1f). 
Regarding claim 9, Wei teaches wherein the step of forming the thin-film transistor, the photosensitive unit, and the insulating layer between the active layer of the thin-film transistor and the photosensitive unit on the surface of the substrate comprises: forming a first electrode layer on the substrate, wherein the first electrode layer comprises a gate electrode of the thin-film transistor and a first electrode of the photosensitive unit (Fig. 1a, col. 4, l. 1-9), forming a photosensitive layer and a second electrode on a surface of the first electrode away from the substrate (Fig. 1b, 134/136/138, col. 4, l. 26-60); forming a gate insulating layer and the active layer sequentially on the substrate on which the second electrode is formed (Fig. 1c, 140, 154, col. 5, l. 12-67); and forming a second electrode layer on which the active layer is formed, wherein the second electrode comprises a conductive lead and a source and drain electrode of the thin-film transistor and the conductive lead is electrically connected to the second electrode (162, 164, 166, col. 6, l. 36-59).
Regarding claim 11, Wei teaches wherein the photosensitive layer and the second electrode are formed by a single patterning process (col. 4, l. 47-46).
Regarding claim 12, Wei teaches wherein an orthogonal projection of at least one of the gate electrode and the active layer on the substrate does not overlap an orthogonal projection of the photosensitive unit on the substrate (Fig. 1(f)).
Regarding claim 13, Wei teaches wherein the first electrode layer comprises a gate electrode of the thin film transistor and a first electrode of the photosensitive unit (Fig. 1a, col. 4, l. 1-9); the second electrode layer comprising a conductive lead and a source and drain electrode of the thin film transistor, in which the conductive lead is electrically connected to the second electrode (162, 164, 166, col. 6, l. 36-45), and the insulating layer is a gate insulating layer of the thin-film transistor (col. 5, l. 39-41).
Regarding claim 15, Wei teaches wherein a pattern of the photosensitive layer is the same as that of the second electrode (col. 4, l. 47-46; the layers are formed simultaneously with the same masking pattern).
Regarding claim 16, Wei teaches wherein an orthogonal projection of at least one of the gate electrode and the active layer on the substrate does not overlap an orthogonal projection of the photosensitive unit on the substrate (Fig. 1(f)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 3, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (U.S. Pat. 5480810) in view of Kwansnick (U.S. Pat. 5233181).
Regarding claim 3, Wei does not explicitly teach an etch stopping layer covering the insulating layer. 
Kwansnick teaches an etch stopping layer covering an insulating layer formed over a photosensitive unit (134, Fig. 1, col. 5, l. 12-33).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kwansnick with Wei such that the device comprises an etch stopping layer covering the insulating layer for the purpose of improving enabling different etch steps (Kwansnick, col. 5, l. 19-25).
Regarding claim 10, Wei does not explicitly teach an etch stopping layer covering the insulating layer. 
Kwansnick teaches an etch stopping layer covering an insulating layer formed over a photosensitive unit which is formed before the contact electrode layer (134, Fig. 1, col. 5, l. 12-33).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kwansnick with Wei such that before forming the second electrode layer on the substrate on which the active layer is formed, the method further comprises forming an etch stopping layer covering the insulating layer for the purpose of improving enabling different etch steps (Kwansnick, col. 5, l. 19-25).
Regarding claim 14, Wei does not explicitly teach an etch stopping layer covering the insulating layer. 

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kwansnick with Wei such that the device comprises an etch stopping layer covering the insulating layer for the purpose of improving enabling different etch steps (Kwansnick, col. 5, l. 19-25).
Claims 7, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (U.S. Pat. 5480810) in view of Kwansnick (U.S. Pat. 5233181).
Regarding claim 7, Wei teaches the array substrate of claim 6 but does not teach a display device comprising the array substrate of claim 6.
Wang teaches a display device comprising an array substrate which has a thin film transistor and a photosensitive element ([0048]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Wang with Wei such that a display device comprises the array substrate of claim 6 for the purposes of utilizing the array substrate of Wei and Wang in an OLED display device ([0009]).
Regarding claim 17, Wei teaches wherein the first electrode layer comprises a gate electrode of the thin film transistor and a first electrode of the photosensitive unit (Fig. 1a, col. 4, l. 1-9); the second electrode layer comprising a conductive lead and a source and drain electrode of the thin film transistor, in which the conductive lead is electrically connected to the second electrode (162, 164, 166, col. 6, l. 36-45), and the insulating layer is a gate insulating layer of the thin-film transistor (col. 5, l. 39-41).
Regarding claim 19, Wei teaches wherein a pattern of the photosensitive layer is the same as that of the second electrode (col. 4, l. 47-46; the layers are formed simultaneously with the same masking pattern).
Regarding claim 20, Wei teaches wherein an orthogonal projection of at least one of the gate electrode and the active layer on the substrate does not overlap an orthogonal projection of the photosensitive unit on the substrate (Fig. 1(f)).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wei (U.S. Pat. 5480810) in view of Wang (U.S. PGPub 2015/0364527) and further in view of Kwansnick (U.S. Pat. 5233181)
Regarding claim 18, Wei does not explicitly teach an etch stopping layer covering the insulating layer. 
Kwansnick teaches an etch stopping layer covering an insulating layer formed over a photosensitive unit which is formed before the contact electrode layer (134, Fig. 1, col. 5, l. 12-33).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kwansnick with Wei and Wang such that before forming the second electrode layer on the substrate on which the active layer is formed, the method further comprises forming an etch stopping layer covering the insulating layer for the purpose of improving enabling different etch steps (Kwansnick, col. 5, l. 19-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALIA SABUR/               Primary Examiner, Art Unit 2812